Citation Nr: 1123021	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the RO.

In January 2009, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO); a transcript of this hearing is associated with the claims file.

In May 2010, the Board remanded the case to the RO for additional development.

At the November 2007 VA examination, the Veteran reported retiring from his long-time job due to his nerves.  As part of the September 2010 VA examination, the psychologist noted that the Veteran's psychiatric symptoms seriously interfered with employment. 

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, in light of the examiner's comment, the Veteran's claim for a higher initial rating for PTSD includes a claim for TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period of the appeal, the clinical signs and manifestations of the service-connected PTSD are shown to have more nearly approximated a disability picture manifested by occupational and social impairment, with deficiencies in most areas, such as work, thinking and mood due to symptoms of social avoidance, isolation, intrusive memories, flashbacks, nightmares, sleep impairment, hypervigilance, exaggerated startle responses, anxiety, depression, crying spells, and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

For the period of the appeal, the criteria for the assignment of a rating of 70 percent, but no more, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3 , 4.7, 4.130 including Diagnostic Code 9411 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

A July 2007 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations as discussed.

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given general notice regarding how disability ratings and effective dates are assigned.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims file and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55   (1994). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505   (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In the present case, the RO has not assigned staged ratings for the service-connected PTSD.

The rating criteria for rating mental disorders read as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 . 

It should also be noted that use of terminology such as "mild" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The record as a whole is evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The RO granted service connection for PTSD in a July 1995 rating decision when a 30 percent rating was assigned.

In an April 1998 rating decision, the RO increased the rating for the service-connected PTSD to 50 percent.

The Veteran now asserts his PTSD is worse and warrants a higher rating.

A February 2006 VA treatment record noted that the Veteran had moderate major depressive disorder symptoms that caused distress in almost all areas of his life.  He was currently on medication and reported experiencing significant improvement in his mood, anhedonia, appetite and insomnia.  

A May 2007 VA treatment record noted that the Veteran reported that, for the past 3 months, he had an increase in intrusive thoughts and memories of a kamikaze attack.  He was not eating or sleeping well.  

The Veteran reported working regularly up until a couple of years earlier.  He also did volunteer work a couple of days a week, but stopped this.  He reported not having a lot of energy or pep.  Objectively, the Veteran was noted to be fairly bright, appropriate and interactive.  His thought processes were logical and goal directed, and there was no evidence of homicidal or suicidal ideation.  

A June 2007 mental health assessment noted the Veteran complained of flashbacks that woke him up at night, mood lability, and decreased energy.  He had a close relationship with his sisters, but he did not have many friends since many of them had passed away.  He also lost interest in some of his activities since his friends had died.  

The mental status evaluation indicated that the Veteran was alert, attentive, cooperative and reasonable.  His grooming was appropriate, and his affect was found to be blunted/restricted/constricted, but there was no unusual thought content or suicidal or homicidal ideation.  His insight was limited but his judgment was good.  A GAF score of 65 was assigned.  

In July 2007, the Veteran reported having nightmares 2 to 3 times a week.  He thought more about his Navy experiences due to more of his service friends dying, being retired, and having more time on his hands.  He also had recently lost his best friend from his ship in service. 

On November 2007 VA examination, the Veteran reported that he retired from his work as a hairdresser because he was a "nervous wreck."  His current complaints were difficulty sleeping and feeling very depressed.  He was no longer taking medication or getting psychiatric treatment or counseling.  He played bridge 3 times a week, watched television, read, and occasionally took courses for pleasure.  The Veteran was able to care for himself.  

The mental status evaluation indicates the Veteran was tense and rigid.  His speech was soft, slow, hesitant, and monotonous.  His mood was anxious and depressed.  There was evidence of derealization but not depersonalization.  He denied hallucinations or illusions.  His thought processes tended to be circumstantial, but he easily redirected to the topic at hand.  There were no preoccupations, obsessions, delusions, or suicidal or homicidal ideation.  

The Veteran's attention, concentration, and short-term memory showed some mild impairment, but his long-term memory appeared intact.  Abstract and insightful thinking were within normal range as were reasoning, judgment, and thinking.  He continued to have difficulty sleeping, a poor appetite, and no energy.  He easily became upset, felt depressed most of the time and was anxious all of the time.

The examiner commented that the Veteran's service trauma affected his thought processes in an intrusive way and interrupted his sleep.  The Veteran had a short fuse and difficulty trusting people.  He was hypervigilant, had an exaggerated startle response, and difficulty being around a lot of people.  He cried for no reason at all and had difficulty getting close to people.  

In addition to having PTSD, the Veteran was noted to meet the criteria for a depressive disorder, which was secondary to his PTSD.  He was given a GAF score of 55, which represented moderate symptoms, because he had a few acquaintances and stayed minimally active.  The frequency of his symptoms was daily and there were no periods of remission.  There was no impairment in thought processes or communication.  He maintained personal hygiene and daily responsibilities.

In August 2008, the Veteran endorsed having symptoms of nightmares, difficulty sleeping, hypervigilance, lack of motivation to leave the house, and depression.  

In January 2009, the Veteran testified that his PTSD had worsened, particularly since he retired.  

An April 2010 VA treatment record noted that the Veteran was alert, forgetful, lucid and oriented.  An MST screening was suggestive of moderately severe depression.  He had no history of violence, psychosis or impulsivity.  He denied having homicidal/suicidal ideation or plan.  

However, later that month, there was concern over his mental health and acute depressive symptoms.  His depressive symptoms escalated, and he felt quite hopeless and isolated.  He was scheduled to be discharged from a home-based rehab program but, due to concerns about his ongoing depression and declining memory, his discharge from the program was canceled.  

At a September 2010 VA examination, the Veteran reported that, since the last VA examination, he was not sleeping or eating well and had lost 100 pounds.  He reported being a nervous wreck and crying for no reason.  He had no energy or interests in anything, was very depressed, and felt anxious most of the time.  

The Veteran was not on any psychiatric medication or receiving any counseling.  He had never married, had no children and only had acquaintances.  He continued to stay in touch with his sisters.  There was no change in his leisure activities.  

The mental status evaluation noted that the Veteran was tense and rigid.  His speech was slow, hesitant, and monotonous, and his mood was anxious and depressed.  His affect was flat and there was no indication of depersonalization, derealization, hallucinations, or illusions.  His thought process was logical and goal directed, and there were no preoccupations, obsessions, or delusions.  

The Veteran did endorse having passive, suicidal ideation; there was no homicidal ideation.  His attention, concentration and short and long-term memory appeared to be commensurate with his age.  The ability for abstract and insightful thinking was within normal range.  His reasoning, judgment and thinking were also within normal limits.  

The Veteran reported that he thought about what happened in the military all of the time and, based on what he said, the examiner estimated that the Veteran had nightmares every night.  The diagnoses were those of PTSD and depressive disorder, NOS, secondary to PTSD.  

A GAF score of 45 was assigned to reflect the Veteran's serious range of symptoms since he was quite depressed and he had passive suicidal ideation.  He also thought more and more about his service trauma.  He had ongoing symptoms that were serious in nature without remission.  

The Veteran's psychiatric symptoms were noted to seriously interfere with employment and social functioning.  He had difficulty in maintaining personal hygiene and daily living skills, but this was due to his being wheelchair bound and unable to walk.  There was reduced reliability and productivity due to signs and symptoms but he generally functioned satisfactorily in routine behavior.  Psychopharacologoical evaluation and treatment were recommended.

The Board must consider the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. 

The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board finds based on thorough review of the record that the service-connected PTSD is shown to have more nearly resembled the criteria warranting a 70 percent rating throughout the appeal. 

In determining whether the Veteran meets the criteria for a 70 percent evaluation, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

The Board notes that, overall, the service-connected PTSD causes deficiencies in work, thinking and mood; severe social and occupational impairment; and an inability to establish and maintain effective relationships other than the relationship with his immediate family. 

In May 2007, it was noted that he was more withdrawn by not wanting to go out.  He also stopped doing volunteer work.  This isolative tendency and lack of motivation was noted throughout the appeal period.  Subsequent treatment records and the VA examinations also reflect a significant increase in his depression, suicidal ideation, crying spells, a feeling of hopelessness, and a significant increase in intrusive thoughts about his traumatic service experiences, which affected his thought process day and night.  

Although his psychiatric symptoms such as sleep difficulty, anxiety, and poor appetite remained steady, the significant increase in other psychiatric symptoms combined with his other psychiatric symptoms more closely resembled deficiencies in work, thinking, and mood.  He has also demonstrated an inability to establish and maintain effective relationships as he has been unable to develop new friendships after his friends died over the years; he now only has acquaintances.  

Furthermore, his GAF score is 45 based on the September 2010 VA examiner's assessment that the Veteran suffers from serious PTSD symptoms.  Similar symptoms were reported on the 2007 VA examination, but only resulted in a GAF score of 55 with symptoms being described as moderate.  

As the overall findings tend to favor an increased rating, the Board finds that a 70 percent rating is warranted for the period of the appeal. 

Under the criteria for PTSD, the basis for a 100 percent schedular rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  However, on this record, the Board finds that no more than severe symptoms are demonstrated. 

The record in this case shows that the Veteran communicates effectively, does not have hallucinations or delusions, is not a persistent danger to himself or others, is oriented, and does not have any significant memory loss.  Although he has difficulty maintaining personal hygiene and caring for himself, this is due to being wheelchair bound as a result of a nonservice-connected disability. 

Hence, given the medical evidence, the Board finds no basis for concluding that the service-connected disability picture is productive of total occupational and social impairment.  

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board must address whether a particular case should be referred to the Director of VA's Compensation and Pension Service such initial consideration.

The threshold factor for extraschedular consideration is whether the evidence before VA presents such an unusual or exceptional disability picture so that the established rating criteria are rendered inadequate for the purpose of compensating the Veteran for his service-connected disability.

Initially, the demonstrated level of severity and symptomatology referable to the service-connected disability must be compared to the criteria established in Rating Schedule.  

If the criteria reasonably describe the demonstrated disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In the present case, both the Veteran's psychiatric symptomatology and the severity of the service-connected disability are reasonably addressed in schedular framework created to facility the payment of VA compensation.    Moreover, in this context, the matter of a TDIU rating is being referred to RO for the purpose of determining whether a higher rate of compensation is payable on this basis.  

Since there is no aspect of the service-connected disability outside the scope of the rating criteria, the disability picture is not considered to be unusual or exceptional.  

Thus, the Board finds that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010) is not warranted in this case.



ORDER

An increased rating of 70 percent, but no more for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits. 


REMAND

As noted previously, the Veteran indicated that he retired due to his nerves and that a VA examiner evaluated the Veteran as having PTSD symptoms that would severely interfere with employment.

Since a higher rating of 70 percent has been assigned for the service-connected PTSD, the Veteran's service-connected disabilities meet the percentage requirements for consideration of the assignment of a TDIU rating.  See 38 C.F.R. § 4.16(a) (2010).

In view of the combined rating and the suggestion of unemployability, it must be determined whether the service-connected disability precludes the Veteran from securing and following a substantially gainful occupation.

In accordance with VCAA, the Veteran should be notified of what evidence is needed to establish TDIU and he should be provided a reasonable amount of time to provide or identify such evidence.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to furnish the Veteran with a notice letter addressing the type of evidence needed to substantiate a TDIU claim and the relative duties of VA and the claimant in obtaining such evidence.  

2.  The RO should take appropriate steps to send the Veteran and his representative, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.

If indicated, the RO should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.

3.  The RO also should obtain any outstanding records for the referable to treatment of the Veteran by VA and associate them with the claims file.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, the RO should document this in the claims file.  See 38 U.S.C.A. § 5103A(b).

4.  After completing any indicated development, the RO should schedule the Veteran for VA psychiatric examination to determine the current severity of the service-connected PTSD.

The claims folder must be made available for the examiner to review.  All indicated studies should be performed, and all findings should be reported in detail.

The VA examiner should opine as to whether, without regard to age or the impact of any nonservice-connected disability, the service-connected PTSD precludes the Veteran from securing and following substantially gainful employment consistent with his educational and work background.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to included, as appropriate, citation to specific evidence in the record, in a legible report.

5.  After completing all indicated development, the RO should readjudicate the claim for a TDIU rating in light of all evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case (SSOC), to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


